



EXHIBIT 10.1

ASSET PURCHASE AGREEMENT

THIS AGREEMENT (the “Agreement”) is made and entered into as of this 24th day of
August 2005 (the “Closing Date”), by and between US Pro Golf League, Inc. a
Nevada corporation (“Purchaser”)USPGL, and Greens Worldwide Incorporated
(“Seller”), GRWW.

Background

Seller is engaged in the business of marketing, managing and conducting Golf
Tournaments and owns certain assets and intellectual property in connection with
the US Pro Golf League, (the “Business”).  Seller wishes to sell, and Purchaser
wishes to purchase all of the assets used in the Business upon and subject to
the terms and conditions set forth in this Agreement.

Agreement

Now, therefore, for and in consideration of the mutual representations,
warranties, covenants, and agreements contained herein and for other good and
valuable consideration, the receipt and legal sufficiency of which is hereby
acknowledged, the parties hereto agree:




Section 1.  PURCHASE AND SALE OF ASSETS

Section 1.1

Purchase of Assets.  

On and subject to the terms and conditions of this Agreement, Purchaser hereby
purchases and Seller hereby sells, assigns, grants, transfers, and conveys to
Purchaser all of the right, title, and interest of Seller in and to all of the
assets of Seller used exclusively in the Business (collectively, the “Purchased
Assets”) free and clear of any and all liens, claims, charges, security
interests, and encumbrances as the same exist on the Closing Date, as follows:

a.

All intellectual property, trade name, trade secrets, trademarks,  personnel
contracts, web site, strategic partnerships, sponsors, publications, operating
model, manuals, and confidential information relating to the Business; and

b.

Access Development benefits contract.





c.

Section .

Excluded Liabilities. 

Purchaser shall not assume or be or become liable for any liability or
obligation of Seller, whether known, unknown, absolute, contingent, or
otherwise, with the exception of any future obligations under royalty agreements
with Brian Schindler,  Access Development corporation and Golf Action.   All
other liabilities of Seller are hereinafter referred to as “Excluded
Liabilities.”




Section 2.  PURCHASE PRICE AND CLOSING

Section 2.1

Purchase Price. 

The Purchase price for the Purchased Assets shall be a 6% convertible promissory
note in the amount of $100,000.00, attached hereto and incorporated herein. In
addition, Purchaser agrees to pay Seller an amount equivalent to 8% of the Gross
Revenue of Purchaser, successors and assigns for a period of 10 years from the
date of closing, ending on December 31, 2015. Said payments to seller shall be
made on a quarterly basis beginning with the quarter ending December 31, 2005
and continuing quarterly until December 31, 2015.


Section 2.2

Time and Place of Closing. 

The closing of the purchase and sale of the Purchased Assets (the “Closing”)
will be held at Hertford, NC, on August 22, 2005.  The effective time of the
closing and the transfer of the Purchased Assets to Purchaser is 12:00 a.m. on
the Closing Date.  





1









Section 2.3

Transfer Expenses. 

Seller shall pay all sales and transfer taxes levied on the transfer of the
Purchased Assets, if any.  Ad valorem taxes, if any, relating to the Purchased
Assets shall be prorated as of the Closing Date.




Section 2.4

Allocation of Purchase Price. 

The consideration paid for the Purchased Assets shall be allocated among the
Purchased Assets in accordance with the provisions contained in Treasury
Regulation Section 1.1060-1T(d).  The parties agree to be bound by such
allocation and to report the transaction contemplated herein for federal income
tax purposes in accordance with such allocation.  In furtherance of the
foregoing, the parties hereto agree to execute and deliver Internal Revenue
Service Form 8594 reflecting such allocation.




 Section 2.5 Condition Subsequent. Purchaser and Seller agree that the Purchaser
will be developing the business for the express purpose of going public or being
acquired by a publicly traded entity as soon as possible.




Purchaser and Seller agree that Seller shall have the right to inspect and audit
Purchaser books and records upon reasonable notice through and including the
date ending 12-31-2015 with respect to verification of Gross Revenue and
percentages due Seller under this agreement.




Section 3.  REPRESENTATIONS AND WARRANTIES OF SELLER

For the purpose of inducing the Purchaser to purchase the Purchased Assets,
Seller represents and warrants to Purchaser as follows:




Section 3.1

Organization and Qualification. 

Seller is a corporation duly organized, validly existing, and in good standing
under the laws of the State of Arizona and has all corporate power and authority
to conduct the Business, and to own, lease, or operate the Purchased Assets in
the places where the Business is conducted and the Purchased Assets are owned,
leased, or operated. 


Section 3.2

Authority. 

Seller has full power and authority to enter into this Agreement and to
consummate the transactions contemplated hereby.  The execution, delivery, and
performance of this Agreement by Seller has been duly and validly authorized and
approved by all necessary action on the part of Seller.  This Agreement is the
legal, valid, and binding obligation of Seller enforceable against Seller in
accordance with its terms, except as enforceability may be limited by applicable
equitable principles or by bankruptcy, insolvency, reorganization, moratorium,
or similar laws affecting creditors’ rights generally, and to the exercise of
judi­cial discretion in accordance with general equitable principles.  Neither
the execution and delivery of the Agreement by Seller nor the consummation by
Seller of the transactions contemplated hereby will (i) violate Seller’s
Certificate of Incorporation or Bylaws, (ii) violate any pro­visions of law or
any order of any court or any governmental unit to which Seller is subject, or
by which any of the Purchased Assets are bound, or conflict with, result in a
breach of, or constitute a default under any indenture, mortgage, lease,
agreement, or other instrument to which Seller is a party or by which it or any
of the Purchased Assets are bound, or (iii) result in the creation of any lien,
charge, or encumbrance upon any of the Purchased Assets.




Section 3.3

Personal Property.  Seller has good and marketable title to all of its Purchased
Assets free and clear of all liens, claims, charges, security interests, and
other en­cumbrances of any kind or of any nature.  The Purchased Assets include
all rights, properties, interest in properties, and assets necessary to permit
Purchaser to carry on the Golf  League Business as the same has heretofore been
conducted by Seller.










2








Section 3.4

Compliance with Laws. 

Seller, to the best of its knowledge, is not subject to any judgment, order,
writ, injunction, or decree that adversely affects, or might in the future
reasonably be expected to adversely affect any of the Purchased Assets or the
Golf  League Business.  Seller is, to the best of its knowledge, in substantial
compliance with all laws applicable to the Business and the Purchased Assets,
including without limitation, all laws related to zoning, occupational safety,
labor, wages, working hours, working conditions, environmental protection, and
fair business practices.  Seller, to the best of its knowledge, has all permits,
licenses, approvals, consents, and authorizations which are required for the
operation of Seller’s business under federal, state, or local laws, rules, and
regulations.




Section 3.5

Litigation. 

Except as provided herein, there are no formal or informal complaints,
investigations, claims, charges, arbitration, grievances, actions, suits, or
proceedings pending, or to the knowledge of Seller threatened against any of the
Purchased Assets at law or in equity or admiralty, or before or by any federal,
state, municipal, or other governmental department, commission, board, bureau,
agency, or instrumentality, domestic or foreign which would affect the purchased
assets materially.  Seller is not subject to any order, writ, injunction, or
decree of any federal, state, municipal court, or other governmental department,
commission, board, bureau, agency, or instrumentality, domestic or foreign,
affecting the Purchased Assets.


Section 3.6

Brokers and Finders. 

Seller has not incurred any obligation or liability to any party for any
brokerage fees, agent’s commissions, or finder’s fees in connection with the
transactions contemplated hereby.


Section 3.7

Governmental Approval and Consents. 

Seller has obtained all governmental approvals, authorizations, permits, and
licenses required to permit the operation of the Business as presently
conducted.


Section 4.  REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser hereby represents and warrants to Seller as follows:

Section 4.1

Organization and Qualification. 

Purchaser is a corporation duly organized, validly existing, and in good
standing under the laws of the State of Nevada and has all necessary power and
authority to conduct its business, to own, lease, or operate its properties in
the places where such business is conducted and such properties are owned,
leased, or operated.


Section 4.2

Authority. 

Purchaser has full power and authority to enter into this Agreement and to
consummate the transactions contemplated hereby.  The execution, delivery, and
performance of this Agreement by Purchaser has been duly and validly authorized
and approved by all necessary action on the part of Purchaser, and this
Agreement is the legal, valid, and binding obligation of Purchaser enforceable
against Purchaser in accordance with its terms, except as enforceability may be
limited by applicable equitable principles or by bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting creditors’ rights
generally, and by the exercise of judicial discretion in accordance with
equitable principles.  Neither the execution and delivery of this Agreement by
Purchaser nor the consummation by Purchaser of the transactions contemplated
hereby will (i) violate Purchaser’s articles of incorporation or bylaws,
(ii) violate any pro­visions of law or any order of any court or any
governmental unit to which Purchaser is subject, or by which its assets may be
bound, or (iii) conflict with, result in a breach of, or constitute a default
under any indenture, mortgage, lease, agreement, or other instrument to which
Purchaser is a party or by which its assets or properties may be bound.


Section 4.3

Litigation. 

There is no suit, action, proceeding, claim or investigation pending, or, to
Purchaser’s knowledge, threatened, against Purchaser which would prevent
Purchaser from consummating the transactions contemplated by this Agreement.









3








Section 4.4

Brokers and Finders. 

Purchaser has not incurred any obligation or liability to any party for
brokerage fees, agent’s commissions, or finder’s fees in connection with the
transactions contemplated hereby.




Section 5.  Indemnification

For the purposes of this Section 5, the terms “Loss” and “Losses” shall mean any
and all demands, claims, actions or causes of action, assessments, losses,
damages, liabilities, costs, and expenses, including without limitation,
interest, penalties, and reasonable attorneys’ and other professional fees and
expenses.  All statements contained in any certificate, Exhibit or Schedule
delivered by or on behalf of Purchaser or Seller pursuant to this Agreement
shall be deemed representations and warranties hereunder by Purchaser or Seller,
as the case may be.  Any inspection, preparation, or compilation of information
or Schedules, or audit of the inventories, properties, financial condition, or
other matters relating to Seller conducted by or on behalf of Purchaser pursuant
to this Agreement shall in no way limit, affect, or impair the ability of
Purchaser to rely upon the representations, warranties, covenants, and
agreements of Seller set forth herein. 


Section 5.1

Agreement of Seller to Indemnify Purchaser.

(a)

Subject to the terms and conditions of this Section 5, Seller hereby agrees to
indemnify, defend, and hold harmless Purchaser from, against, and in respect of
any and all Losses asserted against, relating to, imposed upon, or incurred by
Purchaser by reason of, resulting from, or based upon: (i) the inaccuracy or
untruth of any representation or warranty of Seller contained in or made
pursuant to this Agreement or in any certificate, Schedule, or Exhibit furnished
by Seller, in connection with the execution and delivery of this Agreement and
the closing of the transactions contemplated hereby, (ii) the breach by Seller
of any covenant or agreement made in or pursuant to this Agreement or any
agreement executed by Seller, and delivered to Purchaser in connection with the
Closing of the transactions contemplated hereby; and (iii) any Excluded
Liability including without limitation the failure to comply with the bulk sales
law.

(b)

Seller’s obligation to indemnify Purchaser for Losses is subject to the
condition that Seller shall have received notice of the Losses for which
indemnity is sought on or before December 31, 2006.  

(c)

Purchaser’s remedies against Seller for any Losses hereunder shall be
cumulative, and the exercise by Purchaser of its right to indemnification
hereunder shall not affect the right of Purchaser to exercise any other remedy
at law or in equity, to recover damages, or to obtain equitable or other relief,
provided, that Seller shall not be liable for damages in excess of the actual
damages suffered by Purchaser as a result of the act, circumstance, or condition
for which indemnification is sought.


Section 5.2

Agreement of Purchaser to Indemnify Seller.

(a)

Subject to the terms and conditions of this Section 5, Purchaser hereby agrees
to indemnify, defend, and hold harmless Seller from, against, for, and in
respect of any and all Losses asserted against, relating to, imposed upon, or
incurred by Seller by reason of, resulting from or based upon: (i) the
inaccuracy or untruth of any representation or warranty of Purchaser, contained
in or made pursuant to this Agreement or in any certificate, Schedule, or
Exhibit furnished by Purchaser, in connection with the execution and delivery of
this Agreement or the closing of the transactions contemplated hereby, or (ii)
the breach by Purchaser of any covenant or agreement made in or pursuant to this
Agreement or any agreement executed by Purchaser, and delivered to Seller in
connection with the Closing of the transactions contemplated hereby.





4








(b)

Purchaser’s obligation to indemnify Seller for Losses is subject to the
condition that Purchaser shall have received notice of the Losses for which
indemnity is sought on or before December 31, 2006.

(c)

Seller’s remedies against Purchaser for any Losses hereunder shall be
cumulative, and the exercise by Seller of its right to indemnification hereunder
shall not affect the right of Seller to exercise any other remedy at law or in
equity, to recover damages, or to obtain equitable or other relief, provided,
that Purchaser shall not be liable for damages in excess of the actual damages
suffered by Seller as a result of the act, circumstance, or condition for which
indemnification is sought.





SECTION 6.  Post Closing Matters

Section 6.1

Further Assurances.

From and after the date hereof, Seller agrees, without further consideration, to
execute and deliver promptly to Purchaser, such further consents, waivers,
assignments, endorsements, and other documents and instruments, and to take all
such further actions, as Purchaser may from time to time reasonably request,
with respect to the assignment, transfer, and delivery to Purchaser of the
Purchased Assets, and the fulfillment of any condition precedent to the
obligations of Purchaser that was waived by Purchaser in order to close the
transactions contemplated herein, and the consummation in full of the
transactions provided for herein.


Section 6.2

Definitions.  

As used herein, the following capitalized terms are used with the meanings
thereafter ascribed:

“Affiliate” means any person or entity directly or indirectly Controlling,
Controlled by, or under common Control with Seller. 

“Area” means the United States, Canada, and Mexico.

“Competing Enterprise” means any person or entity that is substantially engaged
in the Tour Business.

“Control” means the power to direct the management and affairs of a person.

“Trade Secrets” means information of the Golf League Business which derives
economic value, actual or potential, from not being generally known and not
being readily ascertainable by proper means to other persons who can obtain
economic value from its disclosure or use and which is the subject of efforts
that are reasonable under the circumstances to maintain its secrecy or
confidentiality, but shall not include Excluded Information.  Trade Secrets may
include both technical or non-technical data, including without limitation,  (a)
any process, machine, pattern, compilation, program, method, technique, formula,
chemical formula, composition of matter, or device which (1) is not generally
known or which the Seller, with respect to the Business has a reasonable basis
to believe may not be generally known, (2) is being used or studied by the
Business and is not described in a printed patent or in any literature already
published and distributed externally by Seller with respect to the Business, and
(3) is not readily ascertainable from inspection of a product of the Business;
(b) any engineering, technical, or product specifications including those of
features used in any current product of the Business or which may be so used, or
the use of which is contemplated in a future product of the Business; (c) any
application, operating system, communication system, or other computer software
(whether in source or object code) and all flow charts, algorithms, coding
sheets, routines, subroutines, compilers, assemblers, design concepts, test
data, documentation, or manuals related thereto, whether or not copyrighted,
patented, or patentable, related to or used in the Business;  or (d)
 information concerning the customers, suppliers, products, pricing strategies
of the Business, personnel assignments and policies of the Business, or matters
concerning the financial affairs and management of the Business; provided
however, that Trade Secrets shall not include any Excluded Information.  As used
herein, “Excluded Information” means information (i) which has been voluntarily
disclosed to the public by the Business, (ii) independently developed and
disclosed by parties other than the Business, or (iii) that otherwise enters the
public domain through lawful means or without misappropriation by Seller.





5








 
Section 6.3

Trade Secrets.  

Seller for itself and each Affiliate acknowledges and agrees that all Trade
Secrets related expressly to the Golf league Business, and all physical
embodiments thereof, are a part of the Purchased Assets are confidential to and
shall be and remain the sole and exclusive property of Purchaser.  Seller for
itself and each Affiliate agrees that all Trade Secrets related to the Golf
League Business will be held in trust and strictest confidence, that each
Affiliate shall protect such Trade Secrets from disclosure, and that each
Affiliate will make no use of such Trade Secrets without prior written consent
of Purchaser.  The obligations of confidentiality contained in this Section
shall apply from the date of this Agreement and with respect to all Trade
Secrets at all times thereafter, until such Trade Secret is no longer a trade
secret under applicable law.




Section 6.4

Remedies.  

Seller for itself and any Affiliate covenants and agrees that Purchaser by
virtue of the consummation of the transactions contemplated by this Agreement
will be engaged in the Golf league Business in and throughout the Area, and that
great loss and irreparable damage would be suffered by Purchaser if Seller
should breach or violate any of the terms or provisions of the covenants and
agreements set forth in this Section.  Seller for itself and any Affiliate,
further acknowledges and agrees that each such covenant and agreement is
reasonably necessary to protect and preserve unto Purchaser the benefit of its
bargain in the acquisition of the Golf League Business, including, without
limitation, the good will thereof.  Therefore, in addition to all the remedies
provided in this Agreement, or available at law or in equity, Seller for itself
and any Affiliate jointly and severally agrees Purchaser shall be entitled to a
temporary restraining order and a permanent injunction to prevent a breach or
contemplated breach of any of the covenants or agreements of Seller contained in
this Section 6.  The existence of any claim, demand, action, or cause of action
of Seller against Purchaser shall not constitute a defense to the enforcement by
Purchaser of any of the covenants or agreements herein whether predicated upon
this Agreement or otherwise, and shall not constitute a defense to the
enforcement by Purchaser of any of its rights hereunder.  


Section 6.5

Blue Penciling.  

In the event that any one or more of the provisions, or parts of any provisions,
contained in this Agreement shall for any reason be held to be invalid, illegal,
or unenforceable in any respect by a court of competent jurisdiction, the same
shall not invalidate or otherwise affect any other provision hereof, and the
parties hereto agree that such provisions shall be reformed to set forth the
maximum limitations permitted under applicable law.  Specifically, but without
limiting the foregoing in any way, each of the covenants of the parties to this
Agreement contained herein shall be deemed and shall be construed as a separate
and independent covenant and should any part or provision of any of such
covenants be held or declared invalid by any court of competent jurisdiction,
such invalidity shall in no way render invalid or unenforceable any other part
or provision thereof or any other covenant of the parties not held or declared
invalid. 


Section 7.  General Provisions

Section 7.1

Bulk Sales Law Waiver.  

Purchaser and Seller each agree to waive compliance by the other with the
provisions of the bulk sales law or comparable law of any jurisdiction to extent
that the same may be applicable to the transactions contemplated by this
Agreement.  Seller agrees to indemnify and hold Purchaser harmless from and
against any loss, damage, liability, cost, expense or claim arising out of any
failure to take any required actions under the bulk sales or comparable law of
any state.









6








Section 7.2

Expenses. 

Except as set forth in Section 2 hereof, all expenses incurred by the parties
hereto in connection with or related to the authorization, preparation, and
execution of this Agreement and the Closing of the transaction contemplated
hereby, including without limiting the generality of the foregoing, all fees and
expenses of agents, representatives, counsel, and accountants employed by any
such party, shall be borne solely and entirely by the party which has incurred
the same. 


Section 7.3

Assignment; Binding Effect. 

This Agreement shall be binding upon the parties hereto and their respective
successors, permitted assigns and permitted transferees.


Section 7.4

Headings. 

The Section, subsection, and other headings in this Agreement are inserted
solely as a matter of convenience and for reference, and are not a part of this
Agreement.


Section 7.5

Counterparts. 

This Agreement may be executed in one or more counterparts, all of which shall
be considered one and the same agreement and shall become effective when one
counterpart has been signed by each party and delivered to the other party
hereto.


Section 7.6

Governing Law. 

This Agreement shall be construed under the laws of the State of North Carolina.


Section 7.7

Partial Invalidity. 

Wherever possible, each provision hereof shall be interpreted in such manner as
to be effective and valid under applicable law, but in case any one or more of
the provisions contained herein shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality, or
unenforceability shall not affect any other provisions of this Agreement, and
this Agreement shall be construed as if such invalid, illegal, or unenforceable
provision or provisions had never been contained herein unless the deletion of
such provision or provisions would result in such a material change as to cause
completion of the transactions contemplated hereby to be unreasonable.


Section 7.8

Survival.  

The covenants, representations, warranties, and agreements contained herein
shall survive the Closing of the transactions contemplated herein, for the
length of time that Purchaser or Seller, as the case may be, may assert an
indemnification claim for a breach or violation of such covenant,
representation, warranty, or agreement pursuant to Section  hereof.


Section 7.9

Arbitration.  

Any controversy, dispute, or claim arising out of or relating to this Agreement
or a claimed default hereunder, other than requests for injunctive relief or
damages for a breach of a Restrictive Covenant including without limitation
Sections 6.2, 6.3, 6.4, and 6.5 hereof, shall be resolved by arbitration in
accordance with the rules of the American Arbitration Association (the “AAA”),
by which each party will be bound.


IN WITNESS WHEREOF, each party hereto has executed this Agreement, or caused
this Agreement to be executed on its behalf by its duly authorized officers, all
as of the Closing Date.







Seller

Purchaser



Greens Worldwide Incorporated    

US Pro Golf League, Inc.

An Arizona Corporation

A Nevada Corporation







By:  ________________________

By:  __________________________

Its CEO

                             Its President











7


